         Case 1:14-cr-00441-WHP Document 41
                                         42 Filed 08/05/19 Page 1 of 1




                                              August 5, 2019

By ECF                                                        Application granted. Conference adjourned to
                                                              September 27, 2019 at 11:00 a.m.
Honorable William H. Pauley III
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Albert Brooker, 14 Cr. 441 (WHP)
                                                                          August 5, 2019
Dear Judge Pauley:

I write on consent (Assistant United States Attorney Won Shin and U.S. Probation Officer
George Olivares) to respectfully request that the Court adjourn the conference in this VOSR
matter, which is currently scheduled for August 7, 2019, at 3:00 p.m. The purpose of the
adjournment is to allow Mr. Brooker to resolve the state charges, which are the same as the
specifications set forth in the violation report. The next state court date is September 25, 2019.
Mr. Brooker is in compliance with all the conditions of release.

                                              Respectfully submitted,


                                              /s/
                                              Martin S. Cohen
                                              Ass’t Federal Defender
                                              (212) 417-8737

Cc:    Won S. Shin, Esq., by ECF
       George Olivares, US Probation Officer, by e-mail
